Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species II, encompassing claims 1, 2, 5-7, 9, 12-15, and 18-20 in the reply filed on 01/05/2022 is acknowledged. After a further consideration, Examiner withdraw the Restriction as the independent claims are now objected to , therefore claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese Patent Publication No. 2004-134950 to Tatsuro (employing the provided machine translation and hereafter “Tatsuro”).
Regarding claim 1,  Tatsuro teaches a method of image processing, applicable to an electronic device ([0001]: a method and an apparatus for synthesizing an image), and the method comprising: 
acquiring a background image and a portrait region image of a current user ([0019]&[0075]: background image - material image generated by computer graphics; portrait region image – photographed image e.g. image part of a user cutoff as a foreground image), 
a preset parameter of the background image matching the preset parameter of the portrait region image ([0017]-[0018], [0050]-[0052], [0059]&[0098]: shooting conditions include brightness, color temperature, and the like;  shooting situation analyzed and stored as image attributes; suitable material image selected to be combined with actual photographed image according to image attributes); 
and merging the portrait region image and the background image to obtain a merged image ([0106]-[0107]&[0109]: actual photographed image [foreground image] and background image are combined).

Regarding claim 20,  claim 20 has been analyzed and rejected with regard to claim 1 and in accordance with Tatsuro's further teaching on: a non-transitory computer readable storage medium ([0020], [0097] and [0098]: storage unit), comprising a computer program that may be used in combination with an electronic device capable of photographing ([0021]-[0022]: image synthesizing apparatus with a digit camera), wherein the computer program may be executed by a processor to implement an image  [0006]-[0020] & [0080]: control unit performs image synthesizing process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2004-134950 to Tatsuro (employing the provided machine translation and hereafter “Tatsuro”), in view of Yokokawa (US 20140362188 A1, hereinafter “Yokokawa”).

Regarding claim 14,  Tatsuro teaches an apparatus for image processing ([0006]: image synthesizing apparatus), integrated in an electronic device, and the apparatus comprising: a visible light camera ([0001]: digital camera); [0019]&[0075]: background image - material image generated by computer graphics; portrait region image – photographed image e.g. image part of a user cutoff as a foreground image), 
a preset parameter of the background image matching the preset parameter of the portrait region image ([0017]-[0018], [0050]-[0052], [0059]&[0098]: shooting conditions include brightness, color temperature, and the like;  shooting situation analyzed and stored as image attributes; suitable material image selected to be combined with actual photographed image according to image attributes); 
and a processor, configured to: merge the portrait region image and the background image to obtain a merged image ([0106]-[0107]&[0109]: actual photographed image [foreground image] and background image are combined).
Tatsuro does not teach a depth image collection component.
However, Yokokawa discloses a depth image collection component
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a depth image collection component as taught by Yokokawa into Tatsuro image device, in order to acquire depth information. The suggestion/ motivation for doing so would be to improve the detection of the portrait region image (Yokokawa: [0050]&[0062]).

Allowable Subject Matter
s 2-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697